Citation Nr: 1802611	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Capresha Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in June 2016 and July 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In June 2016, the Board remanded the Veteran's claim for an updated, appropriate VA examination specifically to obtain range of motion of the thoracolumbar spine in degrees and observe any form of ankylosis.  In July 2016, the Veteran attended a VA back conditions examination.  The VA examiner noted that when asked to twist and bend left and right and forward and backward, the Veteran indicated he was unable to do so because his back does not move that way anymore without significant pain.  The Veteran reported that he swam and used a stationary bike for exercise but was unable to perform any of the exam maneuvers requested by the examiner. On observation, the Veteran was noted to move between sitting and standing without difficulty and was able to bend forward from a sitting position to remove and reapply his knee brace.

In July 2017, the Board again remanded the Veteran's claim for an appropriate VA examination with range of motion results as described in 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In July 2017, the Veteran was afforded an additional VA back examination; however, he again refused to participate in range of motion testing due to severe pain.  The examiner noted that the Veteran ambulated into the clinic with the assistance of bilateral knee braces and a cane and was able to undress and redress without assistance.  

At an August 2017 visit with his primary care provider (PCP), the Veteran reported being unable to move is neck and back.  He refused to attempt range of motion testing and actively resisted passive movement and straight leg testing.

The Board finds that the appeal must be remanded for another VA examination so that range of motion testing can be performed.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  The Board acknowledges the Veteran's reports of severe pain; however, the Board reminds the Veteran that range of motion testing is critical in determining the severity of his musculoskeletal disability.  To the extent possible, such testing should be performed to enable VA to properly rate his disability.  The new examination must also comply with both Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records dated since September 2017, and associate them with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, by an appropriate medical professional, to determine the severity of his lumbar spine disability.  The examiner must be provided access to the claims file, including a copy of this REMAND.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

(a)  Active range of motion testing results.
(b)  Passive range of motion testing results.
(c)  Weightbearing range of motion testing results.
(d)  Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

The examiner is requested, to the extent possible, to provide estimates of range of motion if the Veteran asserts he is unable to perform range of motion testing due to pain.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




